UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4123


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

PRESTON POTTS,

                      Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Robert J. Conrad,
Jr., District Judge. (3:15-cr-00052-RJC-1)


Submitted:   September 29, 2016           Decided:   October 3, 2016


Before SHEDD, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert C. Carpenter, ADAMS, HENDON, CARSON, CROW AND SAENGER,
P.A., Asheville, North Carolina, for Appellant. Amy Elizabeth
Ray,   Assistant  United  States  Attorney, Asheville,  North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Preston Potts pled guilty pursuant to a plea agreement to

conspiracy to possess with intent to distribute oxycodone, in

violation of 21 U.S.C. § 841(a)(1), (b)(1)(C) (2012).                                    Potts was

sentenced      to    121      months’     imprisonment.             His      counsel         filed    a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

asserting that there are no meritorious issues for appeal, but

raising for the court’s consideration whether the district court

made a procedural error in applying a sentencing enhancement for

Potts’     role     in    the      offense.          Potts    did      not    file       a    pro    se

supplemental brief.                The Government did not file a brief.                         After

a careful review of the record, we affirm.

      We      review          a     sentence’s        procedural             and     substantive

reasonableness for an abuse of discretion.                                United States v.

Howard, 773 F.3d 519, 527-28 (4th Cir. 2014).                                 We first review

for   procedural          errors        such   as     improper         calculation            of    the

Sentencing Guidelines range, failure to consider the 18 U.S.C.

§ 3553(a)      (2012)         sentencing       factors,       selection        of    a       sentence

based    on    clearly         erroneous       facts,       or    failure      to       adequately

explain the sentence.                   Gall v. United States, 552 U.S. 38, 51

(2007).       Absent any procedural error, we examine the substantive

reasonableness           of       the   sentence      under       “the    totality            of    the

circumstances.”           Id.       Sentences        within       or     below      a        properly

calculated          Guidelines           range        are        presumed          substantively

                                                 2
reasonable,       and    this    “presumption       can    only     be       rebutted     by

showing that the sentence is unreasonable when measured against

the 18 U.S.C. § 3553(a) factors.”                   United States v. Louthian,

756     F.3d     295,     306     (4th    Cir.       2014).             We     review       a

within-Guidelines sentence for abuse of discretion.                           See United

States v. Lynn, 592 F.3d 572, 576-77 (4th Cir. 2010) (stating

standard of review).

      We conclude that the district court did not err in applying

the     U.S.     Sentencing      Guidelines      Manual       §     3B1.1(a)        (2014)

enhancement.        Further, we conclude that the district court’s

within-Guidelines          sentence       is        both          procedurally            and

substantively reasonable and not an abuse of discretion.

      In   accordance      with    Anders,     we   have    reviewed          the   entire

record in this case and have found no meritorious issues for

appeal.        We therefore affirm Potts’ conviction and sentence.

This court requires that counsel inform Potts, in writing, of

the right to petition the Supreme Court of the United States for

further review.         If Potts requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may    move    in    this   court   for    leave        to    withdraw        from

representation.         Counsel’s motion must state that a copy thereof

was served on Potts.            We dispense with oral argument because the

facts    and    legal    contentions     are   adequately          presented        in    the



                                          3
materials   before   this   court   and   argument   would   not   aid   the

decisional process.



                                                                   AFFIRMED




                                    4